DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 13, 15 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Horn (U.S. Patent Application Publication 2006/0044545).
Regarding claims 1, 4, 13, 15, Horn discloses (Fig. 8) a photoelectric conversion element including a photoelectric conversion substrate having first and second principal surfaces (front and back), the photoelectric conversion substrate comprising a first sensitive part (162) and a second sensitive part (161) that are separated from each other, wherein the first sensitive part defines a first sensitive region on the first principal surface and the second sensitive part defines a second sensitive region on the first principal surface, the first sensitive region is configured to receive at least a portion of incident light incident on the first principal surface in an irradiation region, and the first sensitive region forms a pattern (stripe) such that a ratio of an area of the first sensitive region in the irradiation region to an area of the second sensitive region in the irradiation region decreases as a size of the irradiation region increases.  Horn also discloses a lens (30) as claimed.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horn in view of Takakura. (U.S. Patent 5,825,071).
Regarding claim 8, Horn discloses the claimed invention as set forth above.  Horn does not specifically disclose the type of substrate as claimed.  Takakura teaches (col. 5, lines 5-14) a single-crystal silicon substrate.  Thus, it would have been obvious to a person of ordinary skill in the art before the time of the effective filing of the invention to provide such a material in the apparatus of Horn in view of Takakura to obtain a desired response as known and predictable.
Regarding claim 9, Horn discloses the claimed invention as set forth above.  Horn does not specifically disclose a first and second conductivity as claimed.  Takakura teaches (Fig. 2) a first conductivity (N, 21) at the first surface and a second conductivity (P, 1) a the second surface.  Thus, it would have been obvious to a person of ordinary skill in the art before the time of the effective filing of the invention to provide such materials in the apparatus of Horn in view of Takakura to obtain a photosensitive device as taught, known and predictable.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horn in view of Frojdh (U.S. Patent Application Publication 2001/0007501).
Regarding claim 7, Horn discloses the claimed invention as set forth above.  Horn does not specifically disclose output electrodes as claimed.  Frojdh teaches ([0016] and Fig. 1) a photosensitive device having at least two output electrodes.  Thus, it would have been obvious to a person of ordinary skill in the art before the time of the effective filing of the invention to .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 
Claims 1, 4, 7-9, 13-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 8, 9 of copending Application No. 16/809,521. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are a broader version of the ‘521 claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
For example, the ‘521 application claims (claim 1) a photoelectric conversion element including a photoelectric conversion substrate (“photoelectric conversion substrate”) having first and second principal surfaces (“first and second principal surfaces”), the photoelectric conversion substrate comprising a first sensitive part (“first sensitive part”) and a second sensitive part (“second sensitive part”) that are separated from each other, wherein the first sensitive part defines a first sensitive region on the first principal surface and the second sensitive part defines a second sensitive region on the first principal surface, the first sensitive region is configured to receive at least a portion of incident light incident on the first principal surface in an irradiation region, and the first sensitive region forms a pattern such that a ratio of an area (“ratio of an area”) of the first sensitive region in the irradiation region to an area of the second sensitive region in the irradiation region decreases as a size  (“decreases as a size” )of the irradiation region increases (“increases”).
Allowable Subject Matter
Claims 2, 3, 5, 6, 10-12, 14, 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH LUU whose telephone number is (571)272-2441.  The examiner can normally be reached on 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANH LUU/Primary Examiner, Art Unit 2878